                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 1 of 12 Page ID #:1



                      1      LITTLER MENDELSON, P.C.
                             AMY S. RAMSEY, Bar No. 315981
                      2      aramsey@littler.com
                             JESSICA S. KANG, Bar No. 273221
                      3      jkang@littler.com
                             633 West 5th Street, 63rd Floor
                      4      Los Angeles, CA 90071
                             Telephone: 213.443.4300
                      5      Facsimile: 213.443.4299
                      6      Attorneys for Defendants
                             WAYFAIR INC. AND WAYFAIR LLC
                      7
                      8                              UNITED STATES DISTRICT COURT
                      9                            CENTRAL DISTRICT OF CALIFORNIA
                   10                                      EASTERN DIVISION
                   11
                   12       KRISTI THOMAS, an individual,            Case No. 5:19-cv-1196
                   13                        Plaintiff,              DEFENDANTS WAYFAIR INC.
                                                                     AND WAYFAIR LLC’S NOTICE TO
                   14       v.                                       FEDERAL COURT OF REMOVAL
                   15       WAYFAIR INC.; WAYFAIR LLC;               [28 U.S.C. §§ 1332, 1441, 1446]
                            and DOES 1-50, Inclusive,
                   16
                                             Defendants.             Trial Date: None
                   17                                                State Court Complaint Filed: May 22, 2019
                                                                     [Riverside County Superior Court Case
                   18                                                No. RIC 1903017]
                   19
                   20             TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                   21       THE CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF AND HER
                   22       ATTORNEYS OF RECORD:
                   23             PLEASE TAKE NOTICE that Defendant Wayfair Inc. and Wayfair LLC
                   24       (collectively “Defendants”) hereby remove the above-captioned matter filed in the
                   25       Superior Court of the State of California, County of Riverside, to the United States
                   26       District Court for the Central District of California, Eastern Division, pursuant to 28
                   27       U.S.C. §§ 1441 and 1446.
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal`
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 2 of 12 Page ID #:2



                      1           This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1) in that it is a
                      2     civil action wherein the amount in controversy for the named Plaintiff exceeds the sum
                      3     of seventy-five thousand dollars ($75,000.00), exclusive of interest and costs, and it is
                      4     between “citizens of different States.” As set forth below, this case meets all of Section
                      5     1332’s requirements for removal and is timely and properly removed by the filing of
                      6     this Notice.
                      7           Defendants make the following allegations in support of removal:
                      8     I.    PLEADINGS, PROCESS AND ORDERS
                      9           1.       This lawsuit arises out of Plaintiff Kristi Thomas’ (“Plaintiff”) alleged
                   10       employment with Defendants.
                   11             2.       On May 22, 2019, Plaintiff filed a complaint in the Superior Court of the
                   12       State of California, Riverside County, entitled KRISTI THOMAS, an individual;
                   13       Plaintiff, vs. WAYFAIR INC.; WAYFAIR LLC and DOES 1 through 50, inclusive,
                   14       Defendant, designated as Case No. RIC1903017 (the “Complaint”).
                   15             3.       The Complaint purports to assert the following causes of action: (1)
                   16       wrongful termination [Gov’t Code § 12940(a)]; (2); sex discrimination [Gov’t Code §
                   17       12940(a)]; (3) retaliation [Gov’t Code § 12940(h)]; (4) failure to prevent discrimination
                   18       [Gov’t Code § 12940(k)]; and, (5) wrongful termination and retaliation [Labor Code §
                   19       1102.5]. See Declaration of Jessica S. Kang (“Kang Decl.”), ¶ 2, Ex. 1.
                   20             4.       The entity that employed Plaintiff was Wayfair LLC. See Declaration of
                   21       Amy Strebel in Support of Removal (“Strebel Decl.”) ¶ 3.
                   22             5.       The Complaint also names as defendants “DOES 1 through 50 inclusive.”
                   23       Defendants are informed and believe, and on that basis allege, that none of the
                   24       fictitiously named defendants have been served with a copy of the Summons and
                   25       Complaint. Therefore, the fictitiously named defendants are not parties to this action
                   26       and need not consent to removal. See Fristoe v. Reynolds Metals Co., 615 F.2d 1209,
                   27       1213 (9th Cir. 1980). 28 U.S.C. § 1441(b).
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                         2.
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 3 of 12 Page ID #:3



                      1            6.    On May 29, 2019, Defendants’ registered agents received the summons
                      2     and Complaint via process server. At the same time, they received copies of the Civil
                      3     Case Cover Sheet and Alternative Dispute Resolution information. See Kang Decl. ¶¶
                      4     3, Exs. 2 and 3. On June 27, 2019, Defendants filed their Answer to Plaintiff’s
                      5     Complaint in state court. Id. ¶ 5, Ex. 4.
                      6            7.    No other documents have been served upon Defendant at this time in the
                      7     State Court action. See Kang Decl. ¶ 4.
                      8            8.    As of the date of this Notice of Removal, no other parties have been
                      9     named/served with the Summons and Complaint in this action. Id.
                   10       II.    TIMELINESS OF REMOVAL
                   11              9.    This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)
                   12       and (c), as it is being filed within thirty days of service of the Complaint on Defendants
                   13       on May 29, 2019, and within one year after commencement of this action.
                   14       III.   JURISDICTION AND VENUE
                   15              10.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(c)(3) and 1441(a)
                   16       because this action originally was filed and is pending in the Superior Court of the State
                   17       of California for Riverside County.
                   18              11.   As discussed below, this Court has original jurisdiction over this action
                   19       pursuant to 28 U.S.C. § 1332(a), and this action may be removed to this Court by
                   20       Defendants pursuant to 28 U.S.C. §§ 1441 and 1446, because it is a civil action between
                   21       citizens of different states and the amount in controversy exceeds $75,000.00, exclusive
                   22       of interest and costs.
                   23       IV.    DIVERSITY OF THE PARTIES
                   24              A.    Plaintiff Is A Citizen Of California.
                   25              12.   To establish citizenship for diversity purposes, a person is a “citizen” of
                   26       the state in which he or she is domiciled. See Kantor v. Wellesley Galleries, Ltd., 704
                   27       F.2d 1088 (9th Cir. 1983); see also LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir.
                   28       2001) (citizenship determined at the time the lawsuit is filed). A person’s domicile is
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                           3.
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 4 of 12 Page ID #:4



                      1     the place he or she resides with the intention to remain, or to which he or she intends to
                      2     return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
                      3           13.    Plaintiff alleges in the Complaint that, at all relevant times, she was an
                      4     individual residing in California, county of Riverside. Complaint ¶ 5. Furthermore,
                      5     Plaintiff’s last known address on file with Wayfair LLC is located in California. See
                      6     Strebel Decl. ¶ 3. During her employment with Wayfair LLC, which spanned from
                      7     April 16, 2018 to February 7, 2019, Plaintiff lived, worked, and was physically present
                      8     in California, thus demonstrating an intent to remain in California by residing and
                      9     working in California for almost four years. See Strebel Decl. ¶ 3. Accordingly,
                   10       Plaintiff is a citizen of California, County of Riverside for purposes of analyzing
                   11       diversity jurisdiction.
                   12             B.     Defendants Are Citizens Of Delaware And Massachusetts.
                   13             14.    For diversity purposes, a limited liability company’s citizenship is
                   14       determined based on the citizenship of each member of the company. See Cosgrove v.
                   15       Bartolotta, 150 F.3d 729, 731 (9th Cir. 1998); Johnson v. Columbia Properties
                   16       Anchorage, LP (9th Cir. 2006) 437 F.3d 894, 899. Wayfair LLC was formed in the
                   17       state of Delaware.
                   18             15.    The sole member of Wayfair LLC is SK Retail, Inc. As a corporation, SK
                   19       Retail, Inc. is deemed to be a citizen of both the state in which it was incorporated and
                   20       the state where it has its principal place of business. 28 U.S.C. § 1332(c).
                   21             16.    To determine a corporation’s principal place of business, courts apply the
                   22       “nerve center” test, which deems the principal place of business to be the state in which
                   23       the corporation’s officers direct, control, and coordinate the corporation’s activities.
                   24       Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). A corporation’s principal place of
                   25       business normally is the state in which it maintains its main headquarters. Id.; see also
                   26       Brietman v. May Co. Cal., 37 F.3d 562, 564 (9th Cir. 1994) (using the “nerve center”
                   27       test, corporation was citizen of state in which its corporate headquarters were located
                   28       and where its executive and administrative functions were performed).
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                         4.
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 5 of 12 Page ID #:5



                      1           17.    SK Retail, Inc. is incorporated in the State of Massachusetts. SK Retail,
                      2     Inc.’s headquarters and corporate offices are located in Boston, Massachusetts, which
                      3     is where it performs most if its executive and administrative functions. See RJN, Ex.
                      4     A. Nearly all of the corporate decisions of SK Retail, Inc., including operational,
                      5     executive, administrative, and policymaking decisions are made from SK Retail, Inc.’s
                      6     Boston, Massachusetts. Id. SK Retail, Inc.’s management and administrative functions
                      7     are located in Boston, Massachusetts, including human resources, finance, treasury,
                      8     legal, payroll, and safety. Id. Hence, SK Retail, Inc.’s “nerve center,” and thus, its
                      9     principal place of business, is located in Boston, Massachusetts. Hertz, 559 U.S. at 92-
                   10       93. SK Retail, Inc. is, therefore, a citizen of Boston, Massachusetts.
                   11             18.    Because Wayfair LLC’s sole member is a citizen of Delaware and Boston,
                   12       Massachusetts, Defendant Wayfair LLC is a citizen of Delaware and
                   13       Massachusetts.
                   14             19.    As a corporation, Wayfair Inc. is deemed to be a citizen of both the state
                   15       in which it was incorporated and the state where it has its principal place of business.
                   16       28 U.S.C. § 1332(c). Wayfair Inc. is incorporated in the State of Delaware. See Request
                   17       for Judicial Notice (“RJN”), Ex. A.
                   18             20.    Wayfair Inc.’s “nerve center” and principle place of business are located
                   19       in Boston, Massachusetts. Wayfair Inc.’s headquarters and corporate offices are located
                   20       in Boston, Massachusetts, which is where it performs most if its executive and
                   21       administrative functions. See RJN, Ex. A. Nearly all of the corporate decisions of
                   22       Wayfair Inc., including operational, executive, administrative, and policymaking
                   23       decisions are made from Wayfair Inc.’s Boston, Massachusetts. Id. Wayfair Inc.’s
                   24       management and administrative functions are located in Boston, Massachusetts,
                   25       including human resources, finance, treasury, legal, payroll, and safety. Id. Hence,
                   26       Wayfair Inc.’s “nerve center,” and thus, its principal place of business, is located in
                   27       Boston, Massachusetts. Hertz, 559 U.S. at 92-93. Wayfair Inc. is, therefore, not a
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                         5.
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 6 of 12 Page ID #:6



                      1     citizen of the state in which this action is pending and is, in fact, a citizen of a different
                      2     state than that of Plaintiff.
                      3            21.    Defendant Wayfair Inc. is a citizen of Delaware and Massachusetts.
                      4            C.     The Citizenship Of The Doe Defendants Is Disregarded For Diversity
                                          Purposes.
                      5
                      6            22.    For purposes of removal, the citizenship of defendants sued under fictitious
                      7     names should be disregarded, and citizenship of only named defendants should be
                      8     considered. 28 U.S.C. § 1441(b)(1).
                      9            23.    Does 1 through 50 are fictitious. The Complaint does not state the identity
                   10       or status of these fictitious defendants, nor does it state any specific allegation of
                   11       wrongdoing against any fictitious defendants. Pursuant to § 1441(b)(1), the citizenship
                   12       of these fictitious defendants cannot destroy the diversity of citizenship between the
                   13       parties and should be disregarded. Newcombe v. Adolf Coors Co., 157 F.3d 686, 690
                   14       (9th Cir. 1998).
                   15              D.     Complete Diversity Of Citizenship Exists.
                   16              24.    Because Plaintiff is a citizen of California and Defendants are citizens of
                   17       Delaware and Massachusetts, complete diversity of citizenship exists here and this
                   18       element of the Court’s original jurisdiction is satisfied. See 28 U.S.C. § 1332(a).
                   19       V.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000
                   20              25.    Plaintiff’s Complaint does not specify the amount that she seeks to recover
                   21       from Defendant in this action. Where removal is based on diversity of citizenship and
                   22       the initial pleading seeks a money judgment but does not demand a specific sum, “the
                   23       notice of removal may assert the amount in controversy,” 28 U.S.C. 1446(c)(2), and a
                   24       removing defendant “need include only a plausible allegation that the amount in
                   25       controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.
                   26       v. Owens, 135 S. Ct. 547, 554 (2014)
                   27              26.    In a recent decision by United States District Court for the Central District
                   28       of California, the Court affirmed that the removing party does not need to prove actual
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                           6.
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 7 of 12 Page ID #:7



                      1     facts but rather need only include a “short and plain statement” setting forth “a plausible
                      2     allegation that the amount in controversy exceeds the jurisdictional threshold.” Sasso
                      3     v. Noble Utah Long Beach, LLC, No. CV 14-09154-AB (AJWx), 2015 WL 898468, *2
                      4     (C.D. Cal. March 3, 2015) (citing Dart Cherokee Basin Operating Co. v. Owens, 135
                      5     S. Ct. 547, 554, 190 L. Ed. 2d 495 (2014)). Moreover, Defendants need not submit
                      6     evidence to support their notice of removal. Dart Cherokee, 135 S. Ct. at 553.
                      7     Defendants need only plausibly allege that the amount in controversy exceeds $75,000.
                      8     Id. (“the defendant’s amount-in-controversy allegation should be accepted when not
                      9     contested by the plaintiff or questioned by the court”).
                   10             27.    In measuring the amount in controversy, the Court must assume that the
                   11       allegations of the Complaint are true and that a jury will return a verdict in favor of the
                   12       plaintiff on all claims asserted in her Complaint. Kenneth Rothschild Trust v. Morgan
                   13       Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). The ultimate inquiry
                   14       is the amount that is put “in controversy” by the plaintiff’s Complaint, and not how
                   15       much, if anything, the Defendants will actually owe. Rippee v. Boston Market Corp.,
                   16       408 F. Supp. 2d 982, 986 (S.D. Cal. 2005); see also Schere v. Equitable Life Assurance
                   17       Soc’y of the United States, 347 F.3d 394, 399 (2d Cir. 2003) (recognizing that the
                   18       ultimate or provable amount of damages is not what is considered in the removal
                   19       analysis; rather, it is the amount put in controversy by the plaintiff’s complaint). In
                   20       determining the amount in controversy, the Court may consider damages awards in
                   21       similar cases. Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005)
                   22             28.    Although Defendants deny the validity and merit of all of Plaintiff’s claims
                   23       and allegations and denies that Plaintiff is entitled to any relief, Plaintiff’s claims
                   24       establish an amount “in controversy” in excess of the jurisdictional minimum of
                   25       $75,000.00, exclusive of interest and costs, as set forth below:
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                          7.
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 8 of 12 Page ID #:8



                      1           A.     Lost and Unpaid Wages
                      2           29.    Should Plaintiff prevail on her wrongful termination, retaliation and/or sex
                      3     discrimination claim, she potentially could recover lost wages and benefits through the
                      4     date of trial. CAL. LAB. CODE § 6310(b).
                      5           30.    Plaintiff has placed lost wages in controversy. Plaintiff’s Complaint
                      6     asserts five separate causes of action arising out of the termination of her employment.
                      7     With respect to each, she alleges that she has suffered “[a] substantial reduction in past
                      8     and current income and future income potential,” and “suffered actual, consequential
                      9     and incidental financial losses, including without limitation, loss of salary and benefits.”
                   10       Complaint ¶¶ 32, 41, 49, 63. Likewise, the Prayer for Relief seeks compensatory
                   11       damages including “general damages,” and “loss of earning.” Complaint, “Prayer for
                   12       Relief” ¶¶ A, C.
                   13             31.    If Plaintiff prevails on her retaliation, wrongful termination and/or
                   14       discrimination claims, she potentially could recover the amount she would have earned
                   15       up through the date of trial, including any benefits or pay increases. See Judicial
                   16       Council of California, Civil Jury Instructions (“CACI”) No. 2433 (2012); Wise v. S.
                   17       Pac. Co., 1 Cal. 3d 600, 607 (1970). See James v. Childtime Childcare, Inc., No. S-06-
                   18       2676, 2007 U.S. Dist. LEXIS 43753, *4 n.1 (E.D. Cal. June 1, 2007) (“The court
                   19       evaluates the amount in controversy at the time of removal, but it may consider both
                   20       past and future lost wages.”).
                   21             32.    At the time Plaintiff’s employment ended on February 7, 2019, she earned
                   22       an annual salary of $75,000. See Strebel Decl. ¶ 6. If she were to recover back wages
                   23       from February 7, 2019 to the present (20 weeks), those wages would total $28,846.15
                   24       (($75,000/52 weeks in a year)*20 weeks). Moreover, if the case proceeds to trial in May
                   25       2020 – a year from when Defendants were served – and Plaintiff remains unemployed,
                   26       she could seek a total of about 68 weeks of lost wages, or $98,076.92 (($75,000/52
                   27       weeks in a year)*68 weeks).
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                          8.
         213.443.4300
                      Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 9 of 12 Page ID #:9



                      1            33.   In addition, front pay awards in California frequently span a number of
                      2     years. See Rabaga-Alvarez v. Dart Industries, Inc., 55 Cal. App. 3d 91, 97 (1976) (four
                      3     years); Drzewiecki v. H&R Block, Inc., 24 Cal. App. 3d 695, 705 (1972) (ten years).
                      4     Even conservatively estimating that Plaintiff seeks front pay benefits for only the three
                      5     years after trial, the amount of future wages in controversy in this case would total at
                      6     least an additional $225,000 ($75,000/year x 3 years).
                      7            34.   Accordingly, Plaintiff could recover $225,000 in both back pay and front
                      8     pay.
                      9            B. Emotional Distress Damages
                   10              35.   Plaintiff alleges that, as a result of Defendant’s alleged unlawful conduct,
                   11       she has suffered, inter alia, “extreme humiliation, embarrassment, depression,
                   12       sleeplessness, emotional pain, emotional distress, mental anguish, loss of enjoyment of
                   13       life and other losses. Complaint ¶¶ 32(c), 41(c), 50, 57, 64. Likewise, her Prayer for
                   14       Relief seeks compensatory damages for general damages. Complaint, “Prayer for
                   15       Relief” ¶ A.    Plaintiff’s potential recovery of such damages further augments the
                   16       foregoing amount and demonstrates that the jurisdictional prerequisite for removal of
                   17       this action is met. See Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001)
                   18       (holding that emotional distress damages are included in determining amount in
                   19       controversy); see also Velez v. Roche, 335 F. Supp. 2d 1022, 1038-40 (N.D. Cal. 2004)
                   20       (surveying discrimination and harassment cases awarding emotional distress damages
                   21       and concluding that “substantial jury awards of hundreds of thousands of dollars for
                   22       non-economic damages have been upheld where there is evidence . . . that the plaintiff
                   23       suffered heightened mental anguish”).
                   24              36.   In Kroske, the Ninth Circuit found that the district court’s conclusion that
                   25       the plaintiff’s “emotional distress damages would add at least an additional $25,000.00
                   26       to her claim” was not clearly erroneous, where she had only $55,000.00 in lost wages,
                   27       thus satisfying the amount in controversy requirement “even without including a
                   28       potential award of attorney’s fees.” 432 F.3d at 980. Based on the conservative
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                         9.
         213.443.4300
                   Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 10 of 12 Page ID #:10



                      1     estimate from Kroske, Plaintiff’s potential recovery of emotional distress damages
                      2     could add at least $25,000.00 to the amount in controversy.
                      3           C.     Punitive Damages
                      4           37.    Plaintiff also alleges that she is allegedly entitled to punitive damages.
                      5     Complaint, “Prayer for Relief” ¶ E. Under California law, punitive damages may be
                      6     recovered “where it is proven by clear and convincing evidence that the defendant has
                      7     been guilty of oppression, fraud, or malice.” CAL. CIV. CODE § 2394(a). Punitive
                      8     damages may be included in calculating the amount in controversy. See Davenport v.
                      9     Mut. Benefit Health & Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963). A single-
                   10       digit ratio (i.e., no more than nine-to-one) is typically appropriate for an award of
                   11       punitive damages. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425
                   12       (2003).
                   13             38.    For instance, in Wysinger v. Auto. Club of S. Cal., the Court upheld
                   14       punitive damages of $1 million in a similar discrimination/retaliation case, where the
                   15       compensatory damages were $280,000.00. 157 Cal. App. 4th 413 (2007). There, the
                   16       court held that the punitive damages award was supported by evidence that plaintiff’s
                   17       supervisor acted in a “callous and retaliatory” manner, including making offensive
                   18       comments about age, and the employer denied the plaintiff a transfer after he made a
                   19       protected FAC. Id. at 428. The Court noted that the $1 million punitive damages award
                   20       was less than four times the amount of compensatory damages, and, as such, “falls
                   21       within the range of multipliers that are commonly used to achieve the goals
                   22       of punitive damages.” Id. at 429.
                   23             39.    Here, the amount in controversy on the punitive damages component of
                   24       Plaintiff's claims can be measured as a multiple of the amount in controversy on her
                   25       claims for lost or unpaid wages and benefits, which is approximately $225,000, as set
                   26       forth above. Thus, without conceding that such (or any) an award is warranted, the
                   27       amount in controversy on the punitive damages component of Plaintiff's claims is
                   28       anywhere between $225,000 (a multiple of 1) and $2,025,000 (a multiple of 9). Using
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                       10.
         213.443.4300
                   Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 11 of 12 Page ID #:11



                      1     a multiple of four (4) as a midway point, like the Court in Wysinger, would result in
                      2     punitive damages totaling approximately $900,000.
                      3               D.    Attorneys’ Fees
                      4               40.   Plaintiff’s Complaint also includes a claim for attorney’s fees. Complaint
                      5     ¶¶ 33, 42, 51, 58 and “Prayer for Relief” ¶ G. Attorneys’ fees that are potentially
                      6     recoverable by statute also are included in determining the amount in controversy. Galt
                      7     G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998).
                      8               41.   The bulk of Plaintiff’s Complaint alleges violations of the Fair
                      9     Employment and Housing Act, which authorizes an award of reasonable attorneys’ fees
                   10       to a prevailing plaintiff. CAL. GOV. CODE §12965(b). While Plaintiff’s attorneys’ fees
                   11       cannot be precisely calculated, it is reasonable to assume that they could exceed a
                   12       damages award. Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1035 (N.D. Cal. 2002)
                   13       (noting “attorneys’ fees in individual discrimination cases often exceed the damages”).
                   14       The estimate of attorneys’ fees includes fees over the life of the case, not just the fees
                   15       incurred at the time of removal. Id.
                   16                 42.   “Recent estimates for the number of hours expended through trial for
                   17       employment cases in [the Central District of California] have ranged from 100 to 300
                   18       hours. Therefore, 100 hours is an appropriate and conservative estimate. Accordingly,
                   19       attorneys’ fees in [an employment discrimination case alleging wrongful termination]
                   20       may reasonably be expected to equal at least $30,000 (100 hours x $300 per hour).”
                   21       Sasso, 2015 WL 898468 at *6 (citations omitted). Thus, Plaintiff’s demand for
                   22       attorneys’ fees adds at least $30,000.00 to the amount in controversy. A $30,000.00
                   23       estimate is exceedingly conservative. See, e.g. Wysinger, 157 Cal. App. 4th at 430-31
                   24       (upholding award of $978,791.00 for age discrimination/retaliation case that went to
                   25       trial).
                   26                 43.   Consequently, a preponderance of the evidence demonstrates that the
                   27       amount in controversy exceeds $75,000.00, exclusive of interest and costs.
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                          11.
         213.443.4300
                   Case 5:19-cv-01196-ODW-GJS Document 1 Filed 06/27/19 Page 12 of 12 Page ID #:12



                      1     VI.     NOTICE TO STATE COURT AND PLAINTIFF
                      2             44.      As required by 28 U.S.C. § 1446(d), Defendants will promptly provide
                      3     written notice of this Notice of Removal to Brandon J. Sweeney, counsel for Plaintiff,
                      4     and will also promptly file a copy of this Notice of Removal with the Clerk of the
                      5     Superior Court of the State of California, Riverside County.
                      6     VII. CONCLUSION
                      7             WHEREFORE, having fulfilled all statutory requirements, Defendants remove
                      8     this action from the Superior Court of Riverside County, California, to this Court, and
                      9     requests that this Court assume full jurisdiction over this matter as provided by law.
                   10
                   11       Dated: June 27, 2019                        LITTLER MENDELSON, P.C.
                   12
                   13                                                   By: /s/ Jessica S. Kang
                                                                          AMY S. RAMSEY
                   14                                                     JESSICA S. KANG
                                                                          Attorneys for Defendants
                   15                                                     WAYFAIR INC. AND WAYFAIR
                                                                          LLC
                   16
                   17       FIRMWIDE:164807598.2 099173.1014


                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                            Notice of Removal                         12.
         213.443.4300
